DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 02/11/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2019, 04/30/2019 and 05/01/2019 are being considered by the examiner.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


a delay processing unit that causes a first image to be delayed…in claims 1 (and dependent claim 4), 13 and 14;
a reproduction unit that reproduces… in claims 1 (and dependent claims 5, 9-12), 13 and 14;
a transmission unit that transmits an image… in claims 1 (and dependent claim 8), 13 and 14;
a control unit that performs…in claims 1 (and dependent claims 3-5 and 9-12); 
an imaging unit, wherein …an image that captured by the imaging unit…in claim 2; and
a digest image generation unit that generates a digest image… in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

a reproduction unit (in claims 1, 5, 9-12, 13 and 14):  Fig. 2 (box 19) and paragraph [0030],
a transmission unit (in claims 1, 8, 13 and 14):  Fig. 2 (box 21) and paragraph [0036],
a control unit (in claims 1, 3-5 and 9-12):  Fig. 2 (box 10 - controller 10) and paragraphs [0038-0039],
an imaging unit (in claim 2):  Fig.1 (box 31) and paragraph [0028], and 
a digest image generation unit (in claim 5):  Fig. 2 (box 18) and paragraph [0037].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a program”, which in this case, covers software implementation that is program per se.  Such a claim is considered as software program per se and is NOT statutory.  On the other hand, computer program or software code in combination with a statutory type of non-transitory computer readable medium, or alternatively with a hardware component/entity, would normally overcome the deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 claims “An image transmission method of an image transmission apparatus including a delay processing unit that causes a first image to be delayed by a predetermined time, a reproduction unit that reproduces a second image, and a transmission unit that transmits an image, the image transmission method executing: a method” for image transmission of an apparatus that includes a delay processing unit, a reproduction unit, and a transmission unit.  Thereby one of ordinary skill in the art could reasonably interpret this claim as express intent by Applicant to claim a product.  Alternatively, one of ordinary skill in the art could also reasonably interpret this claim as express intent by Applicant to claim a process.  In light of this conflict evidence, one of ordinary skill in the art could reasonably interpret Claim 13 to be draw to both a product and process.  As such, the claim 13 is directed to a “process” but rather embrace or overlap to a different statutory class of invention, i.e., a “machine/apparatus”.  
	In view of MPEP §2173.05(p) II which states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and because a potential competitor of Applicant’s would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Walker et al. (US 2009/0144785), hereinafter “Walker”.
Claim 1 – Walker discloses an image transmission apparatus (Fig. 1A) comprising:	a delay processing unit that causes a first image to be delayed by a predetermined time [¶0016 and ¶0038 (step 154)]; 
a reproduction unit that reproduces a second image [¶0032-¶0034:  software applications included in the Broadcast Computer 102 that allow input video and audio feeds to be edited into a linear, broadcast program (a second image) before transmitting to output device 140, and/or Broadcast Editing  UI 110 in combination with Broadcast Editing 120 that allow the broadcast editor to edit the video and audio feeds (e.g., cut and/or control speed of the video, apply effects to the video, mix graphics into the video feeds, etc.]; 

a control unit that performs switching from the first image to the second image that is reproduced by the reproduction unit [¶0038:  broadcast computer switches from the live media feed (first image) to the modified live media feed (second image)] and causes the second image to be transmitted if a switching trigger is detected while the first image that is caused to be delayed by the delay processing unit is being transmitted [¶0038, steps 158-162, ¶0040 and ¶0043].

Claim 2 – Walker further discloses the image transmission apparatus comprising an imaging unit, wherein the first image is an image that is captured by the imaging unit [Fig. 1A (camera 104) and ¶0032].

Claim 3 – Walker further discloses the control unit performs control such that switching to the second image is performed and the second image is caused to be transmitted without waiting for completion of transmission of a frame of the first image immediately before the switching trigger is detected in accordance with the detection of the trigger [¶0055 and ¶0044:  cue can be accurately placed before a particular act occurs (i.e., before switching trigger), and switching to the modified media feed (insertion of a previously recorded clip) occurs immediately without waiting for the completion of transmission of a frame of the original media feed immediately before the particular act].



Claim 5 – Walker discloses a digest image generation unit that generates a digest image for the first image and causes a recording medium to store the digest image [¶0020, ¶0024 and ¶0083: generating a synthetic image (digest image) to replace a portion of the recorded footage (of the live media feed), the synthetic images may be stored in a networked computer], 
wherein the control unit causes the reproduction unit to reproduce the digest image in a period during which the second image is caused to be transmitted in accordance with the switching trigger [¶0083 and ¶0042-¶0043: control unit causes the broadcast computer to retrieve (reproduce) the stored synthetic image in a period during which the modified live media feed (second image) is caused to be transmitted according to the switching cue].



Claim 9 – Walker discloses the control unit causes the reproduction unit to reproduce an existing movie that is recorded in advance in the recording medium in a case in which the control unit performs switching to the second image and causes the second image to be transmitted in accordance with the switching trigger [¶0044: broadcast computer reproduces a previously recorded clip (an existing movie that is recorded in advance in the recording medium) to insert in the case in which the broadcast computer performs switching to the modified media feed (second image) and causes the modified media feed to be transmitted in accordance with the switching trigger].

	Claim 11 – Walker teaches the control unit performs control such that the control unit causes the reproduction unit to reproduce an existing movie that is stored in advance in the recording medium [¶0044] and then causes the reproduction unit to reproduce the digest image in a period during which the second image is caused to be transmitted [¶0020 and ¶0083: causing the reproduction unit to retrieve/reproduce the synthetic image (digest image) to replace a portion of the live media feed in a period during which the modified media feed (second image) is caused to be transmitted].


	Additionally, Walker further discloses:
	a procedure of causing the first image that is delayed by the delay processing unit to be transmitted [Fig. 1B and ¶0038 (step 154)]; 
	a procedure of detecting a switching trigger [Fig. 1B, ¶0038 (steps 156-160) and ¶0043]; and 
	a procedure of performing switching to the second image that is reproduced by the reproduction unit and causing the second image to be transmitted in accordance with the detection of the switching trigger [Fig. 1B, ¶0038 (steps 160-162) and ¶0043, the modified media feed (second image) is reproduced by the reproduction unit and transmitted in accordance with the detection of the switching trigger].

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Aoki Osamu (JP 2002-261710), hereinafter “Osamu”.
NOTE:  Osamu (JP 2002-261710) and its translated version is provided by Applicant as a Foreign Reference in the Information Disclosure Statement (IDS) filed on 05/01/2019.
Claim 1 – Osamu discloses an image transmission apparatus (Fig. 1) comprising:	a delay processing unit that causes a first image to be delayed by a predetermined time [¶0010, delay unit 5 or delay unit 6]; 
a reproduction unit that reproduces a second image [¶0013 material listing device 11 reproduces, e.g., an apology still picture]; 

a control unit that performs switching from the first image to the second image that is reproduced by the reproduction unit [¶0014 and ¶0011] and causes the second image to be transmitted if a switching trigger is detected while the first image that is caused to be delayed by the delay processing unit is being transmitted [¶0018-¶0019 and ¶0022].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2009/0144785) as applied to claim 5 above, and further in view of Hiroshige et al. (JP 2010-062621), hereinafter “Hiroshige”.

Claim 7 – Walker teaches processing of recording the first image in a recording medium is performed [¶0032:  input data received from the various recording equipment during the live event (i.e., first image) is stored in a memory of the Broadcast Computer 102], and
the digest image is generated using the first image [Fig. 2B and ¶0058:  slow motion video (digest image) is generated using the live media feed (first image)].
Walker is silent regarding the digest image is generated using the first image after a frame of which the recording in the recording in the recording medium started.
However, in an analogous art, Hiroshige teaches the digest image is generated using the first image after a frame of which the recording in the recording medium is started [¶0025-¶0029: thumbnail image (digest image) is generated using the contents data recorded (i.e., first image), hence the digest image is generated using the first image after a frame of the which the recording in the recording medium is started].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of generating and reproducing thumbnail images as digest content taught by Hiroshige with the technique of storing and reproducing a video clip for use in live content modification taught by Walker to enhance the usability of the system by providing another option for content modification using selectable digest images from the original content (see Hiroshige ¶0005].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2009/0144785) as applied to claim 9 above, in view of Brown et al. (US 2011/0179445), hereinafter “Brown”, and further in view of Chand et al. (US 2015/0256899), hereinafter “Chand”.
Claim 10 – Walker teaches at least one existing movie is stored [¶0044: a previously recorded clip], and
the control unit causes the reproduction unit to reproduce an existing movie in a case in which the control unit performs switching to the second image and causes the second image to be transmitted in accordance with the switching trigger [¶0044: retrieve/reproduce the previously recorded clip in a case in which the broadcast computer perform switching to the modified media feed and causes the modified media feed to be transmitted in accordance with the switching cue].
Walker is silent regarding a pluralities of existing movies are stored together with pieces of category information, and causing the reproduction unit to reproduce an existing movie that is selected depending on a result of comparing a piece of category information determined from image content of the first image with the pieces of category information of the respective existing movies.
However, in an analogous art, Brown teaches a plurality of existing movies are respectively stored together with pieces of category information [Fig. 3 (Ad Database 44), ¶0011, ¶0012 and ¶0025:  a plurality of existing ads are stored in Ad Database together with contextual info comprising category information], and

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of selecting an existing advertisement video from a video database based on a result of comparing a piece of contextual information determined from the television video stream with pieces of contextual information of respective existing advertisement videos taught by Brown with the technique of storing and reproducing a video clip for use in live content modification taught by Walker to enhance the usability of the system by providing another option for content modification by enabling the selection of  a video clip for use in content modification based on the context of the original content (see Brown ¶0008-¶0009).
	The combination of Walker in view of Brown is silent regarding the category information determined from image content of the first image.
	However, in an analogous art, Chand teaches the category information is determined from image content of the first image [¶0050: the image process 203 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of determining category information associated with an image from the image content taught by Chand with the technique generating/reproducing a video clip for use in content modification based on context of the content taught by Walker and Brown to increase user engagement with modified content by dynamically analyzing user interests during content modification (see Chand ¶0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423